 

Exhibit 10.1

 

VERITAS FARMS, INC.

1512 E. Las Olas Blvd., Suite 300

Fort Lauderdale, FL 33301

 

NON-EMPLOYEE DIRECTOR

LETTER OF APPOINTMENT

 

________ __, 20__

 

_____________

 

_____________

 

_____________

 

Dear _______________:

 

We are writing to confirm the terms of your appointment as a non-employee
director of Veritas Farms, Inc., a Nevada corporation (the “Company”).

 

1.Appointment

 

1.1       Your appointment, which has been approved by the Company’s board of
directors (the “Board”), will be effective ________ __, 20__.

 

1.2       You will hold your membership on the Board in accordance with the
Nevada Revised Statutes, Chapter 78 (the “NRS78”) and the Company’s Bylaws as
amended from time to time (the “Bylaws”). Nothing in this letter shall be taken
to exclude or vary the terms of NRS78 or the Bylaws as they apply to you as a
director of the Company.

 

2.The Company’s obligations to you

 

The Board will take all reasonable efforts to provide accurate information to
enable you to carry out your duties. Such information will be provided to you in
a clear, well-presented and timely manner, validated, if required, by the
executive officers as to reliability and accuracy. The Board will also make best
efforts to procure for you within a reasonable time-scale any information about
the business of the Company that you specifically and reasonably request from
time to time in order to enable you to carry out your duties.

 

3.Your duties

 

3.1       As a non-employee director, you have the same general legal
responsibilities to the Company as any other director, which are summarized on
Exhibit A attached hereto.

 

3.2Other duties, in accordance with the Bylaws, include:

 

3.2.1We will expect you to attend Board meetings at a location (and in such
manner, for example, by telephone) on dates subject to reasonable notice, unless
prevented by illness or other good cause. Further meetings may be required if
the Company is engaged in acquisitions, investments or other corporate
transactions. In addition to meetings of the Board, you will also be required to
attend the Annual Meeting of the Shareholders of the Company unless your absence
has been authorized by the Board. In addition, you will of course be expected to
devote such time as is appropriate to prepare ahead of each meeting.

 

3.2.2You may be required and agree in advance to serve on one or more of the
Board’s committees, or sub-committees when formed, as the Board may decide and
in particular upon the audit, compensation and/or corporate governance
committees.

 



1 

 

 

3.2.3In addition to your duties above, you may also be asked to attend other
functions, meetings or events relating to the Company from time to time and,
subject to your availability you may from time to time be consulted by other
directors on matters to which your experience, knowledge or skills are of
relevance.

 

3.3      You will undertake your duties to the best of your skill and ability
and will discharge your responsibilities as non-employee director of the Company
in good faith and in the interests of the Company.

 

3.4      You will devote such time and attention as is necessary for the proper
discharge of your responsibilities as non-employee director.

 

3.5      By accepting this appointment, you confirm that you are able to
allocate sufficient time to meet the expectations of this role. The prior
consent of the Board should be obtained before accepting any commitments that
might affect, or conflict with, your role as a non-employee director of the
Company.

 

3.6      You will have no authority to commit the Company or to enter into any
legally binding obligation on behalf of the Company or to exercise any powers of
the Company.

 

4.Other obligations on you

 

4.1      You will provide all necessary information to enable the Company to
comply with its reporting requirements under the Securities Act of 1933 and/or
the Securities Exchange Act of 1934 and comply with requirements expected to be
undertaken by a director.

 

4.2      You will comply with the Company’s rules and policies, in effect from
time to time relating to the purchase, sale and trading of the Company’s common
stock (the “Shares”) by directors and their families and procure compliance, so
far as you are able, by your spouse and any other family members to whom such
rules and policies apply.

 

4.3      You are generally reminded of your obligations and responsibilities as
a director arising from the trading of the Shares on the particular market where
the Shares are being traded from time to time. Consequently, you should avoid
making any statements that might risk a breach of these requirements.

 

5.Fees and Expenses

 

5.1      In consideration of the performance of your duties outlined above, you
will be granted an annual option pursuant to the Company’s 2017 Stock Incentive
Plan (the “Plan”) to purchase 100,000 Shares with an exercise price equal to
Fair Market Value (as defined in the Plan) as of the date of grant. The Option
will vest in four quarterly installments of 25,000 Shares each commencing ninety
(90) days from the date of grant, contingent upon your continued service as a
director. The option, to the extent vested will expire ten (10) years from the
date of grant and will be otherwise subject to the terms and conditions of the
Plan.

 

5.2     The Company will also reimburse you for all reasonable and properly
documented expenses you incur in performing the duties of your office including
travelling expenses necessarily incurred by you to attend Board meetings.
Expenses should be submitted for reimbursement monthly in writing.

 

5.3      On termination of the appointment for any reason, you will not be
entitled to any compensation for loss of office.

 

6.Outside Interests

 

It is understood that you have business interests other than those of the
Company, and indeed, the fact that you do so is of substantial benefit to the
Company and enables you to make a full contribution to the work of the Board by
bringing your other experience to bear. If through your other business
interests, you become aware of a potential conflict of interest with your
position with the Company you should notify the other directors promptly.

 



2 

 

 

7.Confidential Information

 

7.1      During your service as a director you may have access to and become
familiar with various secret, proprietary and/or confidential information
(“Confidential Information”). You must not at any time whether before or after
the termination of your service with the Company disclose to any person, firm,
company or organization whatsoever nor use, share, print nor publish any
Confidential Information relating to the Company or its business, except in the
proper performance of your duties or with the prior written consent of the Board
or as required by law. For the purposes of this Agreement, paragraph,
information shall be deemed to be “Confidential Information” if a reasonable
business person would expect that the Company wishes it to be confidential.
“Confidential Information” shall include but not be limited to lists or details
of customers, details of customers’ contracts, license agreements, customers’
requirements, information relating to any process or invention, engineering
developments, schematics, analysis or research used or produced by the Company
and any subsidiary or affiliate of the Company or any consultant, or any third
party research provider or other service provider to or on behalf of the
Company, information and knowledge pertaining to business methods, inventions,
innovations, designs, ideas, plans, trade secrets, proprietary information,
advertising, sales and profit figures, contact lists, and relationships between
the Company and the Company’s, customers, clients, employees, licensees,
suppliers, and others who have business dealings with the Company, computer
codes (whether source or object), computer programs or applications, software
specifications, user and/or instruction manuals and/or any other documentation
relating to such computer programs or applications, databases of suppliers,
customers/clients, employees and target customers/clients, product lists,
service level agreements, price lists, discounts, mark-ups, marketing plans,
future business strategy, tenders, price-sensitive information, staff salary and
incentive details, financial management and organisational information of the
Company, any litigation or threatened action involving the Company, all
information in respect of which the Company is bound by an express or implied
obligation of confidence to any third party and any other matter which is
notified to you during the course of your appointment as being secret,
proprietary or confidential. This does not apply to any information in the
public domain of which you are aware independently of this appointment.

 

7.2      You shall use the same level of care to prevent any unauthorized use or
disclosure of the Confidential Information as you exercise in protecting your
own information of a similar nature, but in no event less than a reasonable
standard of care. You shall not, without the prior written consent of the
Company, make use of the Confidential Information disclosed to it for any
purpose other than conducting in good faith your duties as director of the
Company, This Section will remain in force for three (3) years following the
termination of your service as a director. All documents and other tangible
objects containing or representing Confidential Information that has been
disclosed by the Company that are in your possession shall be and remain the
property of the Company and shall be promptly returned to the Company upon
request.

 

8.Non-Competition during and after Termination of Service

 

8.1      The Company may protect its goodwill and trade connections from any
unfair competition.

 

8.2      Throughout the term of your service on the Board and for twelve (12)
months after termination of your service on the Board, you are not permitted to
seek business nor solicit any person, firm or company who at any time during the
twelve (12) months immediately preceding such termination has been a customer of
the Company, or done business with it and any of the Company’s employees.

 

9.Termination

 

The Company may terminate your service on the Board at any time in accordance
with the provisions of the NRS78. All provisions of this letter, other than the
confidentiality provisions of Section 7 and the restrictive covenant in Section
8 hereof, shall terminate simultaneous with the termination of your service on
the Board.

 



3 

 

 

10.Professional Advice

 

Occasions may arise when you consider that you need professional advice in
connection with the performance of your duties as a director and you will be
able to consult the Company’s advisers for this purpose. Circumstances may occur
when it may be appropriate for you to seek such advice from independent advisers
at the Company’s expense. Such circumstances would be unusual and, if possible,
the other directors should be referred to in the first instance.

 

11.Representation and Warranties; Indemnification

 

11.1   You represent and warrant that you are duly qualified to perform the
duties hereunder, and further covenant that in performing your duties hereunder,
you will not engage in activity that is in violation of applicable laws or
subject the Company to liability thereunder. You further warrant that your
execution of this Agreement and your service on the Board does not violate any
agreement to which you are a party nor give any prior employer, partner,
associate or any other person any legal or equitable rights against you or the
Company.

 

11.2   The Company will use its commercially reasonable efforts to obtain a
directors’ and officers’ insurance policy in an amount of not less than
$1,000,000 (the “D&O Insurance”) as soon as commercially practicable and the
Company further agrees to sign the Indemnification Agreement in the form of
Exhibit B attached hereto (the “Indemnification Agreement”). To the fullest
extent permitted by NRS78, the Company agrees that it will not voluntarily
change the terms of such D&O Insurance to your detriment at anytime while you
are entitled to benefit of such D&O Insurance or Indemnification Agreement.
Additionally, you shall be entitled to such indemnification by the Company as is
prescribed in NRS78, the Company’s articles of incorporation and the Bylaws,
each as amended from time to time.

 

12.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

 

13.“The Company” Defined

 

For purposes of this Agreement, “The Company” means any assignee or other
successor in interest of the Company, and any parent, subsidiary or other
corporation, limited liability company, partnership, or other entity which is
owned or controlled by, which owns or controls or which is under common
ownership or control with the Company.

 

Please sign and return to me the enclosed copy to acknowledge acceptance of the
terms set out herein.

 

Sincerely yours,

 

VERITAS FARMS, INC.

 



By:        Alexander M. Salgado, Chief Executive Officer  





 

I hereby agree to act as a non-employee director of Veritas Farms, Inc. upon and
subject to the terms and conditions set forth in this Letter of Appointment.

 



    Print Name:      

 

 



Date  



 



4 

 

 



 

EXHIBIT A

 

Duties

 

Non-employee directors have the same general legal responsibilities to the
Company as any other director. The Board as a whole is collectively responsible
for promoting the success of the Company by directing and supervising the
Company’s affairs.

 

The Board:

 

●Provides entrepreneurial leadership of the Company within a framework of
prudent and effective controls which enable risk to be assessed and managed;

 

●Set the Company’s strategic aims, ensures that the necessary financial and
human resources are in place for the Company to meet its objectives, and reviews
management performance; and

 

●Sets the Company’s values and standards and ensures that its obligations to its
shareholders and others are understood and met.

 

In addition to these requirements of all directors, the role of a non-employee
director has the following key elements:

 

●Strategy: constructively challenge and contribute to the development of
strategy;

 

●Performance: scrutinise the performance of management in meeting agreed goals
and objectives and monitor the reporting of performance;

 

●Risk: satisfy themselves that financial information is accurate and that
financial controls and systems of risk management are robust and defensible; and

 

●People: be responsible for determining appropriate levels of remuneration of
executive directors, taking a prime role in appointing, and where necessary,
removing senior management and in succession planning.

 

Non-employee directors are expected to serve as a member of at least one of the
audit, compensation and corporate governance committees of the Company.

 



5 

 

 

EXHIBIT B

 

Indemnification Agreement

 

This INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of the ___ day of
________ __, 20__ is made by and between VERITAS FARMS, INC., a Nevada
corporation having its principal offices at 1512 E. Las Olas Blvd., Suite 300,
Fort Lauderdale, FL 33301 (the “Company”) and
________________________________________________ , residing at
________________________________________________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company and Indemnitee recognize that the present state of the law
is too uncertain to provide the Company’s directors and officers with adequate
and reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties for the Company; and

 

WHEREAS, the Company and Indemnitee are aware of the substantial growth in the
number of lawsuits filed against corporate directors and officers in connection
with their activities in such capacities and by reason of their status as such;
and

 

WHEREAS, the Company and Indemnitee recognize that the cost of defending against
such lawsuits, whether or not meritorious, is typically beyond the financial
resources of most directors and officers of the Company; and

 

WHEREAS, the Company and Indemnitee recognize that the legal risks and potential
liabilities, and the threat thereof, associated with proceedings filed against
the officers and directors of the Company bear no reasonable relationship to the
amount of compensation received by the Company’s directors and officers; and

 

WHEREAS, the Company, after reasonable investigation prior to the date hereof,
has determined that the directors’ and officers’ liability insurance coverage
(“D & O Insurance”) available to the Company as of the date hereof is
inadequate, unreasonably expensive or both. The Company believes, therefore,
that the interest of the Company and its current and future shareholders would
be best served by a combination of (i) such D & O Insurance as the Company may
obtain pursuant to the Company’s obligations hereunder and (ii) a contract with
its directors and officers, including the Indemnitee, to indemnify them to the
fullest extent permitted by law (as in effect on the date hereof, or, to the
extent any amendment may expand such permitted indemnification, as hereafter in
effect) against personal liability for actions taken in the performance of their
duties to the Company; and

 

WHEREAS, Nevada Revised Statutes, Section 78 (“NRS78”)empowers Nevada
corporations to indemnify their directors and officers and further states that
the indemnification provided by NRS78 shall not be deemed exclusive of any other
rights to which those seeking indemnification may be entitled under the articles
of incorporation or any bylaw, agreement, vote of shareholders or disinterested
directors or otherwise, both as to action in an official capacity and as to
action in another capacity while holding such office; thus, NRS78 does not by
itself limit the extent to which the Company may indemnify persons serving as
its directors and officers; and

 

WHEREAS, the Company’s Articles of Incorporation and Bylaws authorize the
indemnification of the directors and officers of the Company in excess of that
expressly permitted by NRS78; and

 

WHEREAS, the board of directors of the Company has concluded that, to retain and
attract talented and experienced individuals to serve as directors and officers
of the Company and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company to
contractually indemnify its directors and officers and to assume for itself
liability for expenses and damages in connection with claims against such
directors and officers in connection with their service to the Company, and has
further concluded that the failure to provide such contractual indemnification
could result in great harm to the Company and its shareholders; and

 



1 

 

 

WHEREAS, the Company desires and has requested Indemnitee to serve as a
non-employee director of the Company, free from undue concern for the risks and
potential liabilities associated with such services to the Company; and

 

WHEREAS, Indemnitee is willing to serve as a non-employee director of the
Company, provided, and on the expressed condition, that the Indemnitee is
furnished with the indemnification provided for herein.

 

AGREEMENT

 

NOW, THEREFORE, the Company and Indemnitee agree as follows:

 

1.            Definitions.

 

(a)       “Expenses” means, for the purposes of this Agreement, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
any fees and disbursements of Indemnitee’s counsel, accountants and other
experts and other out-of-pocket costs) actually and reasonably incurred by the
Indemnitee in connection with the investigation, preparation, defense or appeal
of a Proceeding; provided, however, that Expenses shall not include judgments,
fines, penalties or amounts paid in settlement of a Proceeding.

 

(b)       “Proceeding” means, for the purposes of this Agreement, any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which Indemnitee may be or may have been involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director or
officer of the Company, by reason of any action taken by Indemnitee or of any
inaction on his or her part while acting as such director or officer or by
reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, employee or agent of another foreign or domestic
corporation, partnership, joint venture, trust or other enterprise, or was a
director or officer of the foreign or domestic corporation which was a
predecessor corporation to the Company or of another enterprise at the request
of such predecessor corporation, whether or not he or she is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

 

(c)       “The Company” means, for purposes of this Agreement, the Company, any
assignee or other successor in interest of the Company, and any parent,
subsidiary or other corporation, limited liability company, partnership, or
other entity which is owned or controlled by, which owns or controls or which is
under common ownership or control with the Company.

 

2.            Agreement to Serve.Indemnitee agrees to serve or continue to serve
as a non-employee director officer of the Company to the best of his or her
abilities at the will of the Company or under separate contract, if such
contract exists, for so long as Indemnitee is duly elected or appointed and
qualified or until such time as the Indemnitee tenders his or her resignation in
writing.

 

3.            Indemnification.

 

(a)       Third Party Proceedings. The Company shall indemnify Indemnitee
against Expenses, judgments, fines, penalties or amounts paid in settlement (if
the settlement is approved in advance by the Company) actually and reasonably
incurred by Indemnitee in connection with a Proceeding (other than a Proceeding
by or in the right of the Company) if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
Nolo Contedre or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interests of the Company, or, with respect to any
criminal Proceeding, had no reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 



2 

 

 

(b)          Proceedings by or in the Right of the Company. To the fullest
extent permitted by law, the Company shall indemnify Indemnitee against Expenses
and amounts paid in settlement, actually and reasonably incurred by Indemnitee
in connection with a Proceeding by or in the right of the Company to procure a
judgment in its favor if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its shareholders. Notwithstanding the foregoing, no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged liable to the Company in the performance of Indemnitee’s duty to
the Company and its shareholders unless and only to the extent that the court in
which such action or Proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for Expenses and then only to the
extent that the court shall determine.

 

(c)          Scope. Notwithstanding any other provision of this Agreement but
subject to Section 3(b) and Section 14(b), the Company shall indemnify the
Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification is not specifically authorized by other provisions of this
Agreement, the Company’s Articles of Incorporation, the Company’s Bylaws or
NRS78.

 

4.            Limitations on Indemnification. Any other provision herein to the
contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement:

 

(a)          Excluded Acts. To indemnify Indemnitee for any acts or omissions or
transactions from which a director may not be relieved of liability under
applicable law;

 

(b)          Excluded Indemnification Payments. To indemnify or advance Expenses
in violation of any prohibition or limitation on indemnification under the
statutes, regulations or rules promulgated by any state or federal regulatory
agency having jurisdiction over the Company;

 

(c)          Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under NRS78,
but such indemnification or advancement of Expenses may be provided by the
Company in specific cases if the board of directors has approved the initiation
or bringing of such suit;

 

(d)          Lack of Good Faith. To indemnify Indemnitee for any Expenses
incurred by the Indemnitee with respect to any Proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such Proceeding was not made in good faith or was frivolous;

 

(e)          Insured Claims. To indemnify Indemnitee for Expenses or liabilities
of any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to or on behalf of Indemnitee by an insurance carrier under a policy of
directors’ and officers’ liability insurance maintained by the Company or any
other policy of insurance maintained by the Company or Indemnitee; or

 

(f)          Claims under Section 16(b). To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

 



3 

 

 

5.              Determination of Right to Indemnification. Upon receipt of a
written claim addressed to the board of directors for indemnification pursuant
to Section 3, the Company shall determine by any of the methods set forth in
NRS78whether Indemnitee has met the applicable standards of conduct which makes
it permissible under applicable law to indemnify Indemnitee. If such standards
have been met and a claim under Section 3 is not paid in full by the Company
within ninety (90) days after such written claim has been received by the
Company, Indemnitee may at any time thereafter bring suit against the Company to
recover the unpaid amount of the claim and, unless such action is dismissed by
the court as frivolous or brought in bad faith, the Indemnitee shall be entitled
to be paid also the expense of prosecuting such claim. The court in which such
action is brought shall determine whether Indemnitee or the Company shall have
the burden of proof concerning whether Indemnitee has or has not met the
applicable standard of conduct.

 

6.             Advancement and Repayment of Expenses. Subject to Section 4, the
Expenses incurred by Indemnitee in defending and investigating any Proceeding
shall be paid by the Company in advance of the final disposition of such
Proceeding within 30 days after receiving from Indemnitee the copies of invoices
presented to Indemnitee for such Expenses, if Indemnitee shall provide an
undertaking to the Company to repay such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification. In determining
whether or not to make an advance hereunder, the ability of Indemnitee to repay
shall not be a factor. Notwithstanding the foregoing, in a proceeding brought by
the Company directly, in its own right (as distinguished from an action bought
derivatively or by any receiver or trustee), the Company shall not be required
to make the advances called for hereby if the board of directors determines, in
its sole discretion, that it does not appear that Indemnitee has met the
standards of conduct which make it permissible under applicable law to indemnify
Indemnitee and the advancement of Expenses would not be in the best interests of
the Company and its shareholders.

 

7.             Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification or advancement by the Company of
some or a portion of any Expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, penalties, and amounts paid in
settlement) incurred by him in the investigation, defense, settlement or appeal
of a Proceeding, but is not entitled to indemnification or advancement of the
total amount thereof, the Company shall nevertheless indemnify or pay
advancements to the Indemnitee for the portion of such Expenses or liabilities
to which the Indemnitee is entitled.

 

8.             Notice to Company by Indemnitee. Indemnitee shall notify the
Company in writing of any matter with respect to which Indemnitee intends to
seek indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnitee of written notice thereof; provided, however, that any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
her rights hereunder. The written notification to the Company shall be addressed
to the board of directors and shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding and be accompanied by copies
of any documents filed with the court in which the Proceeding is pending. In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

 

9.             Maintenance of D & O Insurance.

 

 (a)       Subject to Section 4, the Company hereby agrees that so long as
Indemnitee shall continue to serve as a director or officer of the Company and
thereafter so long as Indemnitee shall be subject to any possible Proceeding,
the Company, subject to Section 9(b), shall use reasonable commercially
reasonable efforts to obtain and maintain in full force and effect D & O
Insurance which provides Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Company’ directors, if Indemnitee is a
director; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer.

 

 (b)       Notwithstanding the foregoing, the Company shall have no obligation
to obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.

 



4 

 

 

 (c)       If, at the time of the receipt of a notice of a claim pursuant to
Section 8, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

 

10.           Defense of Claim. In the event that the Company shall be obligated
under Section 6 hereof to pay the Expenses of any Proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (a) Indemnitee shall have the right to employ counsel in any such
Proceeding at Indemnitee’s expense; and (b) if (i) the employment of counsel by
Indemnitee has been previously authorized by the Company; or (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and Indemnitee in the conduct of such defense; or (iii) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.

 

11.          Attorneys’ Fees. In the event that Indemnitee or the Company
institutes an action to interpret or enforce or otherwise arising under this
Agreement, the Company shall reimburse Indemnitee for all of the Indemnitee’s
reasonable fees and expenses in bringing and pursuing such action or defense,
unless as part of such action or defense, a court of competent jurisdiction
determines that the material assertions made by Indemnitee as a basis for such
action or defense were not made in good faith or were frivolous.

 

12.           Continuation of Obligations. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director or officer of the Company, or is or was serving at the request of the
Company as a director, officer, fiduciary, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
proceeding by reason of the fact that Indemnitee served in any capacity referred
to herein.

 

13.           Successors and Assigns. This Agreement establishes contract rights
that shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.

 

14.           Non-Exclusivity.

 

 (a)       The provisions for indemnification and advancement of expenses set
forth in this Agreement shall not be deemed to be exclusive of any other rights
that Indemnitee may have under any provision of law, the Company’s Articles of
Incorporation or Bylaws, the vote of the Company’s shareholders or disinterested
directors, other agreements or otherwise, both as to action in Indemnitee’s
official capacity and action in another capacity while occupying Indemnitee’s
position as a director or officer of the Company.

 

 (b)       In the event of any changes, after the date of this Agreement, in any
applicable law, statute, or rule which expand the right of a Nevada corporation
to indemnify its directors and officers, Indemnitee’s rights and the Company’s
obligations under this Agreement shall be expanded to the full extent permitted
by such changes. In the event of any changes in any applicable law, statute or
rule, which narrow the right of a Nevada corporation to indemnify a director or
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties’ rights and obligations hereunder.

 



5 

 

 

15.            Effectiveness of Agreement. To the extent that the
indemnification permitted under the terms of certain provisions of this
Agreement exceeds the scope of the indemnification provided for in NRS78, such
provisions shall not be effective unless and until the Company’s Articles of
Incorporation authorize such additional rights of indemnification. In all other
respects, the balance of this Agreement shall be effective as of the date set
forth on the first page and may apply to acts of omissions of Indemnitee which
occurred prior to such date if Indemnitee was an officer, director, employee or
other agent of the Company, or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, at the time such act or omission occurred.

 

16.           Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 16. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

17.           Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Nevada, without reference to its
conflict of law principals. To the extent permitted by applicable law, the
parties hereby waive any provisions of law which render any provision of this
Agreement unenforceable in any respect.

 

18.           Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand; or (b) sent by nationally recognized overnight courier.
Notice shall be deemed effective on receipt. Addresses for notice to either
party are as shown on the first page of this Agreement, or as subsequently
modified by written notice.

 

19.           Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake with the
appropriate state or federal regulatory agency to submit for approval any
request for indemnification, and has undertaken or may be required in the future
to undertake with the Securities and Exchange Commission to submit the question
of indemnification to a court in certain circumstances for a determination of
the Company’s right under public policy to indemnify Indemnitee.

 

20.           Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile, .PDF or other electronic transmission)
each of which shall constitute an original and which, when taken together, shall
constitute a single document.

 

21.           Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 



6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

 

  THE COMPANY:             VERITAS FARMS, INC.             By:         
Alexander M. Salgado, Chief Executive Officer             INDEMNITEE:          
  Print Name:               

7